DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,740,193 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 02/01/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Allowable Subject Matter
Claims 2-21 are allowed and now renumbered as 1-20.

The closest prior art, Sinha, teaches managing a virtualization environment comprises a plurality of host machines, one or more virtual disks comprising a plurality of storage devices, a virtualized file server (VFS) comprising a plurality of file server virtual machines (FSVMs), wherein each of the FSVMs is running on one of the host machines and conducts I/O transactions with the one or more virtual disks, and a 

	The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including the virtual disk comprises virtual machine payload data and hypervisor-dependent metadata, and
a secondary copy of the virtual machine payload data is stored separately from a
secondary copy of the hypervisor-dependent metadata; mounting a pseudo-disk of the secondary copy of the virtual machine payload data without referencing the hypervisor-dependent metadata; enumerating a plurality of files in the pseudo-disk based on the secondary copy of the virtual machine payload data; restoring selected files of the plurality of files to a temporary location to obtain a restored plurality of files; creating a file-level backup copy of each file of the restored plurality of files to obtain a plurality of backup copy files, each backup copy file being in a backup format; and logically assembling the plurality of backup copy files into a reference copy of the secondary copy of the virtual machine payload data without adding the hypervisor-
dependent metadata to the reference copy, wherein the reference copy is in a hypervisor-independent format as recited in independent claims 1, 9, and 16.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164